Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Defendant argued that the warrantless search, of his home in his absence, even though he was on parole, was in violation of the Fourth Amendment prohibition against unlawful searches and seizures and deprived him of equal protection of the law under the Fourteenth Amendment. The Court of Appeals held that there was no violation of defendant’s constitutional rights under the Fourth or Fourteenth Amendments. [See 25 N Y 2d 976.]